Citation Nr: 0842797	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  99-16 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for residuals of infections of the left hip.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967 and from March 1968 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Department of Veterans Affairs (VA) Regional 
Office (RO) decision.  In June 2001 and May 2003, the Board 
remanded the veteran's claim to the RO for further 
evidentiary development.  The veteran's claim was returned to 
the Board, and the Board issued a decision in May 2004.

Subsequently, the veteran appealed his claim to the United 
States Court of Appeals for Veterans Claims (Court).  While 
that claim was pending at the Court, the veteran's attorney 
and the VA Office of General Counsel issued a Joint Motion 
for Remand in January 2007.  In a January 2007 Order, the 
Court granted the Joint Motion, vacating the May 2004 Board 
decision, and remanding this claim to the Board for 
readjudication.  The Board thereafter remanded the veteran's 
claim to the RO in August 2007 in compliance with the Joint 
Motion.  The veteran's claim has now been returned to the 
Board.


FINDING OF FACT

Any additional disability the veteran had following 
hospitalization and treatment at a VA facility regarding his 
left hip did not result from carelessness, negligence, lack 
of proper skill, error in judgment, or some other incident or 
fault on the part of the VA, nor as the result of an event 
that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of infections 
of the left hip as a result of VA treatment have not been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A letter dated in June 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the veteran's behalf.

A letter dated in March 2008 provided the veteran with 
information regarding what the evidence needed to show in 
order to substantiate his claim for benefits under 
38 U.S.C.A. § 1151.

The Board notes that the veteran was not provided with 
complete notice consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, since the claim herein is denied, 
no disability rating or effective date will be assigned, so 
the absence of this notice constitutes harmless error.

Here, the unfavorable RO decision that is the basis of this 
appeal was already decided and appealed prior to the 
enactment of the VCAA.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

Complete notice was provided and subsequently readjudicated 
by the RO in the supplemental statement of the case dated in 
July 2008, which was prior to the transfer and 
recertification of the case to the Board.  The Board finds 
that the content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  We note 
that the Board's August 2007 remand directed that the RO 
attempt to locate a physician that was no longer working at 
the VA medical center and request an opinion if the veteran 
provided a release.  The veteran and his wife had stated that 
this physician informed them that the veteran likely obtained 
his infection during his VA surgery in 1993 or 1994.  
However, despite being requested to in letters dated in 
January and March 2008, the veteran did not provide a signed 
release for the RO to obtain a statement or opinion from this 
physician.  Therefore, these records could not be requested 
by the RO.  The Board concludes that the VCAA, like the duty 
to assist, is not a one-way street or a blind alley.  See 
Olson v. Principi, 3 Vet. App. 480, 483 (1992). The veteran 
cannot allege that there is outstanding evidence and then 
refuse to cooperate.

With regard to the veteran's assertions that he saw this 
physician type into a computer an opinion regarding the cause 
of his infection, the Board has no doubt that it was not 
typed into the record.  There is nothing to suggest the 
veteran was standing over the shoulder of the physician as he 
made the record.  The Board is confident we have all these 
records.  This is not an example of futility in obtaining 
records.  The Board has all of the records of the veteran's 
VA treatment.  The veteran's allegation that the physician 
included a particular statement in his records is 
unsupported.  We again note that VA attempted to contact this 
physician, but the veteran did not authorize a release.  
Because the veteran did not authorize a release, the RO could 
not request any records.

The Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has been afforded an examination on 
the issue decided herein.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran contends that he developed chronic left hip 
problems (infections) as a result of VA treatment.  Effective 
October 1, 1997, 38 U.S.C.A. § 1151 was amended by the United 
States Congress.  See § 422(a) of PL 104-204.  The purpose of 
the amendment was, in effect, to overrule the United States 
Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 
(1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, 
Section 1151, as amended, reads as follows:

Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected.  For 
purposes of this section, a disability or death 
is a qualifying additional disability or 
qualifying death if the disability or death was 
not the result of the veteran's willful 
misconduct and-

(1) the disability or death was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or

(B) an event not reasonably 
foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part provides that in determining whether 
a veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
VA treatment to the veteran's condition after such care has 
stopped.  38 C.F.R. § 3.361(b).  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care or treatment and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

In October 1993, the veteran underwent an anterior cervical 
fusion with a left iliac crest bone graft.  It was noted that 
he tolerated the procedure well.

In April 1994, the veteran presented for VA treatment with 
complaints that his left hip bone graft was not healing.  He 
said his symptoms included left hip pain and swelling.  On 
examination, the left anterior iliac crest had a well-healed 
incision.  There was tenderness to palpation at the edges of 
the harvest site.  There was no evidence of infection or 
herniation.  The diagnostic impression was a tender iliac 
crest harvest site.

In August 1994, the veteran was hospitalized for several 
days.  It was noted that he had a palpable defect of the left 
hip.  Treatment included exploration of the left iliac crest, 
resection of the scar with neuroma, and reconstruction of the 
crest with Steinmann pins and methyl methacrylate.  It was 
noted that the veteran was told of the risks of surgery 
including infection, bleeding, damage to neurovascular 
structures, failure to obtain desired results, pain, and even 
death.

VA medical records, dated in 1998, show that the veteran was 
treated for chronic infections of the left iliac crest with 
symptoms including pain, swelling and drainage.  It was noted 
that cultures of bone and soft tissue were variously positive 
for coagulase negative staph, staphylococcus aureus, 
peptostreptococcus, dipseriods, and pseudomonas.  Methyl 
methacrylate was also noted.  Treatment included periods of 
hospitalization during which he underwent irrigation and 
debridement.  He also had a metallic plate inserted in his 
left hip to improve the contour.

At a January 2002 RO hearing, the veteran testified that he 
underwent a cervical spinal fusion in 1993.  As part of the 
procedure, he said, donor bone was taken out of his left 
iliac crest.  He said that there were problems at the donor 
site, including skin irritation among other things.  He said 
he was later hospitalized in 1994 for reshaping of the iliac 
crest.  In 1998, he said, he developed a lot of swelling at 
the donor site.  He said he was taken to the hospital and it 
was discovered he had an infection.  He said he underwent 
five to six surgeries for treatment of his infections.  He 
said he and his wife were told by VA physicians that his 
infection was initially contracted during VA treatment and 
laid dormant.

In a September 2002, a VA examiner provided an opinion 
regarding the veteran's claim.  It was noted that a thorough 
review of the claims folder had been made. From a historical 
perspective, it was noted that the veteran had undergone an 
anterior cervical spine fusion involving C3-C4 and C5-C6 for 
treatment of degenerative disc disease and possible foraminal 
spinal stenosis.  Bone was harvested from the left iliac 
crest for donation to the cervical area.  Following surgery, 
the veteran's neck symptoms subsided and fusion took place.  
Thereafter, in March 1994, he began having discomfort at the 
donor site.  It was suspected that he had a neuroma at the 
left hip incisional site; and in August 1994 he underwent a 
procedure whereby the alleged neuroma was excised.  Over the 
next few years, the veteran did well.

In March or April 1998, the veteran developed swelling, and 
he underwent incision and drainage.  Cultures were taken, and 
it was determined that he had staphylococcus coagulates-
negative, pseudomonas, and some other organisms like 
diptheroids.  He underwent several more procedures in the 
same area and was put on antibiotics.  Towards the later part 
of 1998, sometime in September or October, it was noted that 
his drainage problems had resolved.  Later in 1998, however, 
he underwent further removal of retained fragments of methyl 
methacrylate.  Thereafter, there is no further mention of any 
drainage.  The veteran did, however, complain of discomfort 
in the hip area.  In May 1999, he was brought to the 
emergency room.  Apparently, he had an accident in which a 
cow ran into him, causing him to land on his left hip.  
Following an examination, the diagnoses were old chronic 
osteomyelitis of the left ilium (resolved), retained plate 
and screws of the left ilium, and chronic pain of the left 
ilium and hip joint of unknown etiology.  It was noted that 
there was the suggestion that the veteran may have a 
neuropathy involving the sciatic nerve which caused most of 
his discomfort in the hip region and the long posterior 
aspect of the thigh.  It was noted, however, that neuropathy 
did not explain the discomfort that was in the anterior 
aspect of the thigh or the diminished sensation in the entire 
left lower extremity.

The September 2002 report also details the VA examiner's 
responses to the Board's questions.  It was specifically 
opined that the signs and symptoms of the veteran's infection 
did not present until about 1998, four years after his last 
surgery of the ileum.  It was acknowledged that there were 
foreign bodies in the left hip in the form of two Steinmann 
pins and methyl methacrylate.  It was also opined that there 
was a slight possibility that the veteran could have had a 
very low grade infection at the time of his VA surgery.  It 
was opined, however, that it was more probable that the 
infection got seated in the area sometime later and probably 
(originated) closer in time to the symptoms that appeared in 
1998.  Following a very close inspection of the entire claims 
file, it was opined that the record failed to reveal 
negligence, lack of judgment or other fault on the part of 
the VA and its personnel during the course of his care 
including surgery.  It was noted that an infection at the 
site of the implant could occur many years following the 
initial surgery.  It was noted that there was virtually no 
way of being able to conclude that there was an implantation 
of organisms at the time of the surgery given the long period 
during which he had been symptom-free.  It was generally 
noted that infection could stem from foreign bodies within 
the veteran's own tissues or from some minor episode of 
illness.  The examiner opined that as far as he could tell 
there was no evidence of any negligence.  It was noted that 
there was no reason for the veteran's surgeons to feel that 
an infection would occur in the areas of the surgical donor 
site many or a few years down the road.

In February 2003, the veteran was hospitalized.  He was noted 
as having a chronic recurrent infection of the left iliac 
crest with retained implants.  VA treatment records dated in 
April and May 2003 show that the veteran's wound of the iliac 
crest was continuing to close, and there were signs of 
resolving infection.

The record reveals that the veteran was hospitalized at a VA 
facility in October 1993 where he underwent an anterior 
cervical fusion with a left iliac crest bone graft.  It was 
noted that he tolerated the procedure well.  Several months 
later, in April 1994, the veteran complained of left hip 
pain.  An evaluation was completed and no infection was 
found.  The diagnostic impression was a tender iliac crest 
harvest site.  Many years later, in 1998, the veteran 
developed chronic infections of the left hip which repeatedly 
required treatment including irrigation and debridement and 
medication.

The veteran's statements and testimony (and that of his wife) 
reflect the argument that his left hip infections are 
attributable to VA treatment either at the time of his 
initial cervical spine surgery with left hip bone graft in 
1993 or later in 1994.  They have indicated that VA 
physicians informed them that the infection was contracted 
during VA treatment and laid dormant.

In September 2002, the veteran's case was reviewed by an 
examiner to determine the cause of the veteran's left hip 
problems.  It was opined that it was more probable that the 
veteran's infection of the left hip got seated after surgery, 
probably closer in time to the symptoms that appeared in 
1998.  It was essentially opined that there was no 
negligence, lack of judgment or other fault on the part of 
the VA and its personnel during the course of the veteran's 
care, including surgery.  It was pointed out that an 
infection at the site of the implant could occur many years 
following the initial surgery.  It was noted that there was 
virtually no way of being able to conclude that there was an 
implantation of organisms at the time of the surgery given 
the long period during which the veteran had been symptom-
free.  It was noted that there was no reason for the 
veteran's surgeons to feel that an infection would occur in 
the areas of the surgical donor site many or a few years down 
the road.

The evidence establishes that the veteran has residuals of 
infections.  However a preponderance of the evidence is 
against the claim.  There is no competent evidence that the 
treatment VA provided involved any element of fault.  The 
September 2002 opinion, discussed above, indicates there was 
no negligence or fault on the part of VA.  This opinion was 
rendered by a medical professional following a thorough 
review of the claims file and the clinical records, as well 
as an examination and interview of the veteran.  The examiner 
obtained an accurate history and listened to the veteran's 
assertions.  The examiner laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  Nieves-Rodriguez v. Peake, 
No. 06-3012 (Vet. App. Dec. 1, 2008).  Further, there are no 
records indicating an event not reasonably foreseeable.  
Notably, in 1994, the veteran was specifically informed that 
infection was among the possible consequences of his left hip 
surgery.  Although the examiner noted that there could be an 
infection at the site of an implant many years following 
surgery, he also noted that an infection at the implant site 
could stem from circulating organisms rather than the 
operative procedure itself.  Thus, the remote infection is 
not due to VA treatment but rather the infection is just in 
the same location as the treatment.  Such happenstance is not 
indicative of a cause and effect or fault.  Furthermore, the 
examiner's statement that there could be an infection of the 
site years later is consistent with the informed consent and 
establishes that the evidence was reasonably foreseeable.

The veteran and his wife have contended that the veteran's 
left hip difficulties are due to his VA treatment in 1993 and 
1994.  However, they have not been shown to have the 
requisite medical training or knowledge to provide a 
competent opinion as to this issue.  Jandreau v. Nicholson, 
492 F.3d 1372 (2007).  Further, the Court has held that a 
veteran's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Therefore, the veteran's assertions 
that a particular physician voiced such an opinion, is not 
competent evidence.  As stated above, the RO requested that 
the veteran provide a release, so an opinion could be 
requested from the former VA physician specified by the 
veteran.  He did not respond to such a request.

Therefore, there is only one competent opinion of record 
regarding whether there was any carelessness, negligence, 
lack of proper skill, error in judgment, or fault on the part 
of VA or whether this constituted an event not reasonably 
foreseeable.  This opinion is adequate, and the Board will 
rely on it in this decision.

In summary, all competent evidence of record is to the effect 
that the veteran's treatment was proper.  The preponderance 
of evidence is against this claim.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to VA compensation benefits under 38 U.S.C.A. § 
1151 for residuals of infections of the left hip is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


